UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-54014 VistaGen Therapeutics, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5093315 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 343 Allerton Avenue South San Francisco, CA 94080 (Address of principal executive offices including zip code) (650) 577-3600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-Accelerated filer [ ] Smaller reporting company [X] (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of August 11, 2016, 7,970,705 shares of the registrant’s common stock, $0.001 par value, were issued and outstanding. Table of Contents VistaGen Therapeutics, Inc. Quarterly Report on Form 10-Q for the Quarter Ended June 30, 2016 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at June 30, 2016 and March31, 2016 2 CondensedConsolidated Statements of Operationsand Comprehensive Loss for the three months ended June 30, 2016 and 2015 3 Condensed Consolidated Statements of Cash Flows for the three months ended June 30, 2016 and 2015 4 Notes to the Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1.Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 3.Defaults Upon Senior Secured Securities 53 Item6.Exhibits 53 SIGNATURES 54 -i- Table of Contents PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) VISTAGEN THERAPEUTICS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in Dollars, except share amounts) June 30, March31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Property and equipment, net Security deposits and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued expenses Current portion of notes payable and accrued interest Capital lease obligations Total current liabilities Non-current liabilities: Notes payable - Accrued dividends on Series B Preferred Stock Deferred rent liability Total non-current liabilities Total liabilities Commitments and contingencies Stockholders’ equity (deficit): Preferred stock, $0.001 par value; 10,000,000 shares authorized at June 30, 2016 and March 31, 2016: Series A Preferred, 500,000 shares authorized and outstanding at June 30, 2016 and March 31, 2016 Series B Preferred; 4,000,000 shares authorized at June 30, 2016 and March 31, 2016; 1,247,740shares and 3,663,077 shares issued and outstanding at June 30, 2016 and March 31, 2016, respectively Series C Preferred; 3,000,000 shares authorized at June 30, 2016 and March 31, 2016; 2,318,012 shares issued and outstanding at June 30, 2016 and March 31, 2016 Common stock, $0.001 par value; 30,000,000 shares authorized at June 30, 2016 and March 31, 2016; 8,106,370 and 2,623,145 shares issued at June 30, 2016 and March 31, 2016, respectively Additional paid-in capital Treasury stock, at cost, 135,665 shares of common stock held at June 30, 2016 and March 31, 2016 ) ) Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to Condensed Consolidated Financial Statements. -2- Table of Contents VISTAGEN THERAPEUTICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (Amounts in dollars, except share amounts) Three Months Ended June 30, Operating expenses: Research and development General and administrative Total operating expenses Loss from operations ) ) Other expenses, net: Interest expense, net ) ) Change in warrant liability - ) Loss on extinguishment of debt - ) Loss before income taxes ) ) Income taxes ) ) Net loss $ ) $ ) Accrued dividend on Series B Preferred stock ) ) Deemed dividend on Series B Preferred Units ) ) Net loss attributable to common stockholders $ ) $ ) Basic and diluted net loss attributable to common stockholders per common share $ ) $ ) Weighted average shares used in computing basic and diluted net loss attributable to commonstockholders per common share Comprehensive loss $ ) $ ) See accompanying notes to Condensed Consolidated Financial Statements. -3- Table of Contents VISTAGEN THERAPEUTICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Amounts in Dollars) Three Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of discounts on convertible and promissory notes - Change in warrant liability - Stock-based compensation Expense related to modification of warrants, including exchange of warrants for Series C Preferred and common stock Amortization of deferred rent ) ) Fair value of common stock granted for services - Fair value of Series B Preferred stock granted for services Loss on currency fluctuation - Loss on extinguishment of debt - Changes in operating assets and liabilities: Prepaid expenses and other current assets ) Accounts payable and accrued expenses, including accrued interest ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of equipment ) - Net cash used in investing activities ) - Cash flows from financing activities: Net proceeds from issuance of common stock and warrants, including Units Net proceeds from issuance of Series B Preferred Units Repayment of capital lease obligations ) ) Repayment of notes ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of noncash activities: Conversion of Senior Secured Notes, Subordinate Convertible Notes, Promissory Notes, Accounts payable and other debt into Series B Preferred $
